NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IRINEO RUIZ-CISNEROS,                           No.    15-71721

                Petitioner,                     Agency No. A036-642-261

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2021**

Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Irineo Ruiz-Cisneros, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

      Ruiz-Cisneros does not challenge the agency’s dispositive determination that

his convictions for attempted premeditated murder and conspiracy to commit

murder in violation of California Penal Code §§ 664 and 187(a), and 182(1) and

187(a), are aggravated felonies that make him statutorily ineligible for asylum. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived). He also does

not challenge the agency’s dispositive determination that his convictions are

particularly serious crimes that make him ineligible for withholding of removal and

CAT withholding. See id.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Ruiz-Cisneros failed to show it is more likely than not he

would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011)

(claims of possible torture speculative); Delgado-Ortiz v. Holder, 600 F.3d 1148,




//


                                         2                                      15-71721
1152 (9th Cir. 2010) (generalized evidence of violence and crime in petitioner’s

home country was insufficient to meet standard for CAT relief). His contention

that the agency did not apply the proper legal standard is unsupported.

      PETITION FOR REVIEW DENIED.




                                         3                                  15-71721